Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 11, 2021

                                            No. 04-20-00581-CV

    IN RE JUAN MANUEL GONZALEZ AND G4S SECURE SOLUTIONS (USA), INC.,

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2019CVF000756D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding


                                                ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On January 7, 2020, Juan Manuel Gonzalez and G4S Secure Solutions (USA), Inc. filed a motion
to reform appellate cause number 04-20-00581-CV to show the case is an original proceeding and not an
appeal.1 In their motion to reform, Gonzalez and G4S Secure Solutions state that they filed a notice of
appeal out of an abundance of caution and claim that the notice of appeal was inadvertently forwarded to
this court. The docketing statement Gonzalez and G4S Secure Solutions filed in appellate cause number
04-20-00581-CV states this case is an original proceeding.
        The motion to reform is GRANTED. We ORDER the Clerk of the Court to change the
designation of appellate cause number 04-20-00581-CV from an appeal to an original proceeding.


           It is so ORDERED on January, 2021.

                                                                      PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court




1
 On December 31, 2020, we issued a show cause order questioning our jurisdiction to entertain an appeal from the
challenged interlocutory order.